NO. 12-22-00163-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

AMAZON SERVICES, LLC AND                                  §   APPEAL FROM THE 159TH
KENZIE’S OPTICS, INC.,
APPELLANTS
                                                          §   JUDICIAL DISTRICT COURT
V.

BENJAMIN D. WINSTON, II,                                  §   ANGELINA COUNTY, TEXAS
APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellants, Amazon Services, LLC and Kenzie’s Optics, Inc., filed an unopposed motion
to dismiss this appeal, stating that they no longer wish to pursue the appeal. Appellants’ motion
to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered November 9, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        NOVEMBER 9, 2022


                                        NO. 12-22-00163-CV


               AMAZON SERVICES, LLC AND KENZIE’S OPTICS, INC.,
                                 Appellants
                                    V.
                         BENJAMIN D. WINSTON, II,
                                  Appellee


                               Appeal from the 159th District Court
                    of Angelina County, Texas (Tr.Ct.No. CV-01103-21-06)

                   THIS CAUSE came on to be heard on the unopposed motion of the
Appellants to dismiss the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion to dismiss be granted and the appeal
be dismissed, and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.